Caktdler, J.
“It is the duty of the presiding judge to instruct the jury substantially in the terms of the statute touching the prisoner’s statement, when he makes a statement, and in no case should this be omitted.” The failure to so charge will be cause for a new trial, except where it is manifest from the record that the accused was not injured thereby. This did not appear in the present case. McCord v. State, 83 Ga. 535(7); Vaughn v. State, 88 Ga. 731(4) ; Doster v. State, 93 Ga. 43(4).

Judgment reversed.


All the Justices eoneur.

O. G. Janes and Bunn & Trawiclc, for plaintiff in error,
W. K, Fielder, solicitor-general, contra.